1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9    JUAN CONTRERAS III,                                 Case No.: 19cv1828 JM(AGS)
10                                      Plaintiff,
                                                         ORDER ON ORDER TO SHOW
11   v.                                                  CAUSE
12   JAGUAR LAND ROVER NORTH
     AMERICA, LLC,
13
                                      Defendant.
14
15         On September 25, 2019, this court ordered Defendant to show cause on or before
16   October 7, 2019, why this matter should not be dismissed for lack of subject matter
17   jurisdiction. (Doc. No. 5.) Specifically, the court was concerned whether there is complete
18   diversity among the parties. On October 7, 2019, Defendant Jaguar Land Rover North
19   America (“JLRNA”) filed its response to the order to show cause. (Doc. No. 6.) Not
20   satisfied with the initial response, the court gave Defendant a second opportunity to
21   respond to the Order to Show Cause. (Doc. No. 7.)
22         Upon consideration of Defendant’s supplemental response, the court is satisfied that
23   it has jurisdiction over this dispute. In its response, JLRNA provided a declaration from
24   Ramsey Ong, the Deputy General Counsel of JLRNA, attesting that: (1) JLRNA is a
25   limited liability company formed under the laws of Delaware with its principal place of
26   business located in Mawah, New Jersey; (2) JLRNA is a wholly owned subsidiary of Jaguar
27   Land Rover Limited; and (3) Jaguar Land Rover Limited is a citizen of England with its
28   principal place of business located in Coventry, England. (Doc. No. 8 at ¶¶ 2-8.) In support

                                                     1
                                                                                  19cv1828 JM(AGS)
1    of Mr. Ong’s declaration, he has attached true and correct copies of JLRNA’s Amended
2    and Restated LLC Agreement and Jaguar Land Rover Automotive PLC’s 2018/19 annual
3    report that are housed in the legal department of JLRNA. (Id. at pgs. 3-108.) Further, Mr.
4    Ong declares that as Deputy General Counsel he is “familiar with the corporate formation
5    and ownership of JLRNA.” (Id. at ¶ 2.)
6          Accordingly, the court concludes that the information is sufficient to establish that
7    Plaintiff is a citizen and resident of the State of California and JLRNA is a citizen of
8    Delaware, New Jersey and England. See Johnson v. Columbia Props. Anchorage, LP, 437
9    F.3d 894, 899 (9th Cir. 2006) (for diversity purposes a limited liability company is “a
10   citizen of every state of which its owners/members are citizens.”); JPMorgan Chase Bank
11   v. Traffic Stream (BVI) Infrastructure Ltd., 536 U.S. 88, 91 (2002) (a “corporation of a
12   foreign State is, for purposes of jurisdiction in the courts of the United States, to be deemed,
13   constructively, a citizen or subject of such State,”) (citations omitted). Consequently, the
14   court ORDERS that the Order to Show Cause issued on September 25, 2019, is hereby
15   DISCHARGED.
16         IT IS SO ORDERED.
17    Dated: October 28, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                     19cv1828 JM(AGS)
